EXAMINER'S AMENDMENT
1.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael McKee on December 22, 2021.

2.  The application has been amended as follows: 
Claims 1-8, 12, 14-17, 20-22 are cancelled.
Previously withdrawn claims 9-11, 13 are rejoined herein.

3. Claims are amended as follows:

9.         (Rejoined-Currently Amended) A process for the manufacture of the microspheres according to claim 18, comprising a step of polymerizing the α-methylene-γ-valerolactone (MVL) and/or the α-methylene-γ-butyrolactone (MBL) to form the homopolymer
 
10.       (Rejoined) The process according to claim 9, further comprising the step of stabilizing the suspension with SiO2.
 
11.       (Rejoined-Currently Amended) A process for preparing expanded microspheres comprising heating the thermally expandable microspheres according to claim 18 so that the thermally expandable microspheres expand.

13.       (Rejoined-Currently Amended) Expanded microspheres obtained by thermal expansion of the microspheres according to claim 18.
 
18.       (Currently Amended) Thermally expandable microspheres having a size of from 1 to 100 microns 
a thermoplastic polymer shell encapsulating a blowing agent that is isopentane, isooctane, or combinations thereof, 
wherein the thermoplastic polymer shell comprises a homopolymer of α-methylene-γ-valerolactone (MVL) and/or α-methylene-γ-butyrolactone (MBL).
 
19.       (Previously presented) The microspheres according to claim 18 having a particle size of from 8 to 37 microns.
 

4.  Instant claims are renumbered as follows:
Claim 18 becomes claim 1.
Claim 19 becomes claim 2, dependent on claim 1.
Claim 9 becomes claim 3, dependent on claim 1.
Claim 10 becomes claim 4, dependent on claim 3.
Claim 11 becomes claim 5, dependent on claim 1.
Claim 13 becomes claim 6, dependent on claim 1.

Reasons for Allowance
5.  The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the cited prior art, namely, Nordin et al (US 7,956,096), Overbeek et al (US 2014/0037837) and Brandenburg (US 2003/0171522), for the following reasons.

6.  Nordin et al discloses thermally expandable thermoplastic microspheres comprising a polymer shell made of ethylenically unsaturated monomers encapsulating a propellant; the propellant comprises isobutane, isooctane (col. 2, lines 1-10, Abstract).
The ethylenically unsaturated monomers comprise 40-70%wt of acrylonitrile, 5-40%wt of methacrylonitrile and 10-50%wt of monomers selected from the group consisting of esters of (meth)acrylic acid (Abstract).
However, Nordin et al does not recite the polymer shell comprising a homopolymer of α-methylene-γ-valerolactone (MVL) and/or α-methylene-γ-butyrolactone (MBL).

7.  Overbeek et al discloses bio-renewable vinyl beads produced by suspension polymerization of olefinically unsaturated monomers using a free-radical initiator, wherein at least 20%wt, or at least 70%wt  of olefinically unsaturated monomers is derived from at least one bio-renewable olefinically unsaturated monomer (Abstract, [0012], [0028]); the specific olefinically unsaturated bio-renewable monomers include  α-methylene butyrolactone, α-methylene valerolactone and/or α-methylene γ-alkyl butyrolactone ([0033]).
Brandenburg discloses an acrylic copolymer comprising α-methylene lactone monomers, specifically α-methylene γ- butyrolactone (MBL) (Abstract), in amount of up to 100%wt ([0072]), used as a shell in a core-shell particles ([0057]-0058]) and further used as foams ([0012]).
Overbeek et al and Brandenburg do not disclose the α-methylene γ-butyrolactone and/or α-methylene γ-valerolactone homopolymers forming a polymer shell encapsulating isopentane or isooctane blowing agents and capable of being expanded.
Therefore, the present claims are allowable over the cited prior art.

8.  Further, as shown in Tables 1 and 5 of instant specification and discussed in the Declaration under 37 CFR 1.132 filed on October 7, 2021, the use of MVL or MBL homopolymers with isooctane blowing agents allows to provide expandable microspheres having high starting expansion temperature (e.g. 226ºC as in Table 1 of instant specification), which is particularly suitable for high temperature applications and provide expanded microspheres that are expanded about four times in diameter (Table 5 of instant specification).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764